Citation Nr: 0102894	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound (GSW) to the left heel, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for Post-
Traumatic Stress Disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  
The veteran's separation documents show that he was awarded 
the Combat Action ribbon and the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO).

The appellant appeared at a Travel Board hearing at the RO in 
November 2000.  The hearing was conducted under authority 
granted to the Chairman.  A transcript of the hearing is on 
file.


REMAND

After review of the record, the Board concludes that further 
development is required before the completion of appellate 
action.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.).

First, the veteran's service medical records may be 
incomplete.  The Board notes that the left heel condition is 
the result of an inservice gunshot wound to the left foot.  
The criteria for muscle disabilities requires knowledge and 
analysis of the initial wound and treatment in evaluating the 
disability.  See 38 C.F.R. §§ 4.55, 4.56 (2000).  Hence, the 
Board finds that an attempt should be made to obtain any 
clinical and/or surgical records concerning the veteran's 
inservice left foot gunshot wound.

Second, the Board notes that the veteran testified before the 
undersigned Member of the Board, in November 2000, that his 
left heel condition and his PTSD have increased in severity 
since his last VA examination, which was conducted in March 
and April 1998.  Specifically, the veteran testified that he 
experienced increased disability in the left heel and ankle, 
including swelling, tenderness and pain, instability, 
numbness, and decreased range of left ankle motion.  He also 
testified that his left foot now twitches, and he kicks out 
involuntarily in his sleep.  Concerning his PTSD, the veteran 
stated his mood swings have increased in severity.  He 
averred that he has conflict with his employer, although he 
tries to manage it, and that he now has greater difficulty 
trusting people.  He testified he now experiences flashbacks, 
or a sense of déjà vu, triggered by the sound of helicopters 
flying overhead, and that he frequently wakes up believing he 
is in Vietnam.  In addition, the Board notes that, although 
the veteran testified he has not received treatment for his 
now service-connected PTSD, the record reflects he has 
received private treatment for his left foot condition.  In 
addition, the most recent VA treatment record of record is 
dated in October 1997.

Third, the veteran submitted a statement proffered by his 
private treating physician, J. L. Wilson, M.D., dated in 
November 2000.  Dr. Wilson notes that he had examined the 
veteran previously, in September 1998, and states that, in 
his opinion, the veteran's left heel disability symptoms have 
increased in severity.  Dr. Wilson further observed a 
palpable defect in the Achilles tendon with considerable 
weakness of plantar flexion and decreased range of motion in 
dorsiflexion.  Yet, the March 1998 VA examination report 
found no significant functional or cosmetic residual of the 
left foot gunshot wound.  This apparent contradiction must be 
resolved.

Finally, the RO has evaluated the veteran's left heel 
disability solely under Diagnostic Code 7804, which 
contemplates tender and painful scars, notwithstanding the 
indication of possible musculoskeletal and neurological 
involvement.  It is not clear such impairment exists, 
examination is needed for clarification.  Hence, the record 
does not show that the RO has evaluated the veteran's left 
food condition in accordance with Esteban v. Brown, 5 Vet. 
App. 259, 261 (1994) and VAOPGCPREC 23-97 (July 7, 1997).

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  See also Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, 
VA treatment records must be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if 
not actual, knowledge of items generated by VA).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions.

1.  The RO should make a specific attempt 
to obtain any and all clinical medical 
records and surgical medical records in 
existence under the veteran's service 
number for treatment he received for his 
inservice gunshot wound to the left foot.  
This request should include, but not be 
limited to, treatment he received from 
the 1st Hospital Company (REIN), 1st 
Marine Division (REIN), and Medical 
Department, 1st MP Battalion, in 1968; 
and a possible second surgical procedure 
and treatment from MS 1st MP Bn, 2nd Reg. 
Dispensary, and RLC 1st FSR in 1969.  The 
RO should verify the unit nomenclature 
from records already in the claims file.  
Should the RO be unable to find such 
records, the RO should use alternative 
sources to obtain them, using the 
information of record and any additional 
information the veteran may provide.  If 
necessary, the RO should request that the 
veteran or his representative provide 
further information.  If these records 
are unavailable, the RO should also 
consider special follow-up by its 
military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of these service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

2.  The RO should again obtain the names 
and addresses of all medical care 
providers who have treated the veteran 
for his service-connected left heel 
condition and his PTSD.  The RO should 
also procure duly executed authorization 
for the release of private medical 
records, where appropriate.

3.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment for the service-connected left 
heel condition and PTSD.  The RO should 
ensure that it has all existing treatment 
records of which it has knowledge.  The 
RO should specifically request any and 
all records of treatment accorded the 
veteran by Dr. Wilson.  The RO should 
further ensure that it has obtained any 
and all records of treatment accorded the 
veteran at VA Medical Centers (MCs) 
Little Rock and North Little Rock, 
Arkansas.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

4.  The RO should afford the veteran an 
examination to determine the extent of 
his service-connected left heel 
condition.  All indicated tests and 
studies should be accomplished.  The 
claims folder, this remand, and any 
documents procured pursuant to this 
remand, should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a 
clear, logical, and concise manner in 
the examination report.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-
connected left heel condition-
including, specifically, the effects of 
pain and weakness on range of motion and 
functionality-in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

The examiner should be requested, 
specifically, to determine whether or 
not the left heel condition is 
manifested by musculoskeletal and/or 
neurological involvement.  In 
particular, the examiner is requested to 
review the statements proffered by Dr. 
Wilson, and to comment on the 
manifestations observed therein-
especially the decreased range of 
dorsiflexion motion, plantar flexion 
weakness, the "foot jumps" at night, 
and the known defect in the Achilles 
tendon.  Where these manifestations are 
present, the examiner is requested to 
provide an opinion as to their etiology.

5.  The RO should schedule the veteran 
for a psychiatric examination, to 
determine the nature and extent of 
service-connected PTSD.  All indicated 
tests and studies should be accomplished.  
The claims folder, this remand, and any 
documents procured pursuant to this 
remand should be available to the 
examiner for review in conjunction with 
the examination.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear, 
logical, and concise manner in the 
examination report.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.

In his/her review of the file and 
examination of the veteran, the examiner 
should comment specifically about which, 
if any of the symptoms listed in the 
general rating formula for mental 
disorders are present.  For example, does 
the veteran exhibit:  total occupational 
and social impairment due to gross 
impairment in thought processes or 
communication, persistent delusions or 
hallucinations, intermittent inability to 
perform activities of daily living, 
disorientation to time or place; 
occupational and social impairment with 
deficiencies in most areas such as work, 
school, family relations, judgment, 
thinking, or mood due to such symptoms as 
suicidal ideation, near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control, 
difficulty in adapting to stressful 
circumstances, inability to establish and 
maintain effective relationships; or 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as flattened affect, 
panic attacks more than once a week, 
impairment of short and long term memory, 
impaired judgment, impaired abstract 
thinking, disturbances of motivation and 
mood, or difficulty in establishing and 
maintaining effective work and social 
relationships?

The examiner is specifically asked to 
comment upon the veteran's ability to 
function at work and at home.

6.  The RO should re-evaluate the 
veteran's service-connected left heel 
condition and PTSD in light of the newly 
acquired evidence and determine whether 
an increased evaluation for the left heel 
condition or a higher initial evaluation 
for the PTSD is appropriate.  In so 
doing, the RO should consider whether the 
veteran exhibits symptomatology of the 
left heel condition that warrants 
separate, compensable evaluations under 
other diagnostic codes, in accordance 
with Esteban v. Brown, supra, and the 
precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97.  Concerning 
the service-connected PTSD, the RO should 
consider whether "staged ratings" are 
appropriate, in accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999).

7.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.  Thereafter the case 
should be returned to the Board, if in 
order.

The veteran need take no action until he is so informed.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




